Exhibit 10.1

 

Sonus Networks, Inc.

4 Technology Park Drive

Westford, MA 01886

December 27, 2013

Mr. Raymond P. Dolan

By electronic delivery

 

Dear Ray:

 

Based on your desire to demonstrate your support for the Company and its
prospects, the Compensation Committee has considered and will agree to your
request to amend your October 8, 2010 employment letter (as previously amended
by letters dated February 14, 2011, August 7, 2012, February 15, 2013 and
March 28, 2013, your “Agreement”) outlining the terms and conditions of your
employment by Sonus Networks, Inc. is hereby amended as follows:

 

You have elected, in lieu of your Base Salary from January 1, 2014 through
December 31, 2014, to accept shares of restricted stock (“2014 Salary Shares”),
which will vest on December 31, 2014.  The 2014 Salary Shares will be granted on
January 2, 2014 and the number of 2014 Salary Shares granted will equal 1.5
times your Base Salary for the year divided by the closing price of the
Company’s shares, both as of the date of grant.  If, before December 31, 2014,
your employment is terminated by you with Good Reason or by the Company without
Cause, a pro rata portion of the 2014 Salary Shares will vest on the date of
such termination.  If, before December 31, 2014, your employment is terminated
by you without Good Reason or by the Company for Cause, you will forfeit the
2014 Salary Shares.

 

Except as modified by the terms of this letter, the terms of the Agreement will
remain in full force and effect.  Capitalized terms not defined in this letter
have the same definitions given to them in the Agreement.

 

Very truly yours,

 

 

/s/ John Schofield

 

 

John Schofield

 

Chair, Compensation Committee

 

 

 

ACCEPTED:

 

 

 

 

 

/s/ Raymond P. Dolan

 

01/02/2014

Raymond P. Dolan

Date

 

1

--------------------------------------------------------------------------------